Citation Nr: 0830876	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  02-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability.

2. Entitlement to service connection for cold injury 
residuals to the right lower extremity.

3. Entitlement to service connection for cold injury 
residuals to the left lower extremity.

4. Entitlement to service connection for cold injury 
residuals to the nose.

5. Entitlement to a rating in excess of 10 percent for 
patellofemoral osteoarthritis of the left knee.

6. Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right patella.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel 


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal of rating actions rendered by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO. In 
March 2007, the Board granted the veteran's motion to advance 
his appeal on the Board's docket. 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The necessity of a remand is mandated by a missing claims 
file.  Specifically, the veteran had a hearing before the 
undersigned in January 2007.  In May 2007, the Board reopened 
a claim for a right ankle disorder, denied claims for cold 
injury residuals of the upper extremities, hearing loss, and 
a left shoulder, and remanded the claims identified on the 
Title Page.  

In that decision/remand, the Board noted that a motion to 
advance the case on the docket had been granted in March 2007 
(although that evidence is not now with the file), and that 
the veteran's original claims file was apparently lost and 
that the earlier correspondence to VA was dated in February 
2001.  

At this juncture, the Board has two volumes of the veteran's 
claims file, which includes service medical records and 
evidence dated as early as 1955, various other correspondence 
dated in the 1960s and 1970s, including a Board decision 
dated in 1972, but then a gap until 1997, when the veteran 
filed a claim for benefits.  This is all contained in an 
unmarked volume but which is obviously Volume 1, and includes 
evidence date-stamped through March 14, 2000.  

What is obviously Volume 2 (although it is marked as Volume 
3), picks up with evidence date-stamped March 14, 2000, and 
includes evidence dated as late as March 2002.  Also in the 
Board's possession at this time is a Temporary Folder with 
evidence as early as December 2005 through July 2007, but 
does not include the January 2007 hearing transcript or the 
May 2007 Board decision/remand, or any of the evidence 
referenced in that decision/remand.  

At this juncture, it is apparent to the Board that the 
veteran's missing files have been located and are in the 
possession of the Board as of the time of this writing; 
however, the volume which was apparently at the Board in May 
2007 is now missing.  The Board has conducted an extensive 
search for any additional files but unfortunately, no 
additional folders have been located.

Given the current state of the record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes making all reasonable efforts to reconstruct the 
veteran's missing claims file. Thus, a remand of this case to 
the RO is necessary, so that the RO can attempt to locate 
copies of all decisions, medical records, correspondence from 
the veteran, and other documents that made up the record on 
appeal at the time of the May 2007 decision/remand. 

The Board notes that the January 2007 hearing transcript and 
the May 2007 decision have been placed in the Temporary File, 
which may assist the RO in that reconstruction.

Furthermore, regardless of the extent to which reconstruction 
is successful, the VAMC must readjudicate the veteran's 
claim. If the benefit sought on appeal remains denied, the 
VAMC must issue a Supplemental Statement of the Case 
explaining the reasons and bases for that denial, to include 
a thorough discussion of any laws, regulations, or manual 
provisions relied on in making the decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is asked to conduct an 
extensive and thorough search for the 
missing claims file.  If the records 
cannot be located, the RO should so 
indicate.

2.  If the missing volume cannot be 
located, the RO should proceed to 
reconstruct the missing volume of the 
veteran's claims file.  All such efforts 
should be documented and should include 
obtaining and associating with the claims 
file developmental assistance 
correspondence, VA inpatient and 
outpatient treatment records, private 
inpatient and outpatient treatment 
records, all pertinent decisions, all 
statements of the case and supplemental 
statements of the case, correspondence 
from the veteran, and any other evidence 
the veteran identifies on remand. 

In the process of reconstruction, the RO 
should solicit the assistance of the 
veteran's representative by requesting 
copies of any information he may have in 
his records which could aid in the 
efforts of reconstructing the missing 
volume, or inquire of the VA Medical 
Center to search their records as VA 
examinations were ordered as part of the 
Board's May 2007 remand.

All reconstruction efforts should be 
documented and associated with the claims 
file along with additional procedures 
that the RO finds appropriate for 
reconstructing the missing claims file.

The RO should not terminate its efforts 
to obtain the records noted until they 
are part of the claims file or it becomes 
reasonably certain that such records do 
not exist and that further efforts to 
obtain them would be futile.

3.  The RO is also free to undertake any 
new evidentiary development deemed 
necessary. Once such development is 
completed, the RO must readjudicate the 
veteran's claims. If the benefit sought 
on appeal remains denied, the RO must 
issue a Supplemental Statement of the 
Case explaining the reasons and bases for 
that denial, to include a thorough 
discussion of any laws, regulations, or 
manual provisions relied on in making the 
decision. The veteran and his 
representative should be afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

